DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., AU2014250724 A1, and further in view of Rossato et al., US2009/0028432 A1.
Regarding claim 1, Deng teaches A system for adaptive video subsampling (Figs. 1A-1B, par. 0018; a schematic block diagram of a general-purpose computer system upon which arrangements described can be practiced (i.e., such as adaptive subsampling of video image).), comprising: a processor configured to perform operations (par. 0040; The computer module 101 typically includes at least one processor unit 105.), including: accessing a reference image from a plurality of image frames, wherein the plurality of image frames are captured by a camera (par. 0064; The image to be processed is typically read into the memory 106 from an appropriate source, such as the camera 127.).  
Deng fails to teach the following recited limitations.  However, Rossato teaches developing a binary mask representative of the reference image by identifying one or more pixels of interest and grouping adjacent pixels of interest into pixel groups (par. 0094; a background subtraction module 320 is adapted to generate a first, approximate foreground binary mask 380, by comparison of a current video frame with a reference image, particularly (but not limitedly) the background statistical model built by the background learning unit 315.); and updating the binary mask representative of the reference image by selecting pixel groups with an area greater than a pre-determined threshold value (par. 0093; the CPU also passes thereto an updated counter value providing an updated count N of the received video frames.); subsampling subsequent image frames using the updated binary mask (par. 0095; It is observed that an advantage of the adoption of the HSV description is that it allows separating (i.e., by subsampling) the pixel color information (given by the H and S components) from that related to the pixel brightness (V component).); and determining the validity of the reference frame by: calculating an absolute mean intensity difference between the reference frame and a current subsampled frame (par. 0097; the background subtraction module 320 is adapted to calculate, pixel by pixel, the absolute value of the difference of the value of the each of the H, S, V coordinates to the corresponding average value calculated by the background learning module 315.); and comparing the absolute mean intensity difference with a predetermined threshold value (par. 0097; compare the calculated absolute value difference to the standard deviation of the considered coordinate; if the calculated (absolute value) difference exceeds a value related to, e.g. proportional to the corresponding standard deviation, the difference is considered non-negligible and indicative of the fact that the pixel considered belongs to the image foreground.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Deng’s teachings with Rossato’s teachings in order to reduce the effects of projected shadows (that cause a change in the luminosity of the pixels without altering their color) (Rossato, par. 0095).

Regarding claim 6, Deng and Rossato teach all the limitations in claim 1. Deng further teaches wherein the pixels which are not selected in the updated binary mask are operable to be turned off (par. 0068).

Regarding claim 7, Deng and Rossato teach all the limitations in claim 1. Deng further teaches wherein a new reference frame is chosen and a new binary mask is developed if the absolute mean intensity difference falls below the predetermined threshold value (par. 0015).

Regarding claim 8, Deng and Rossato teach all the limitations in claim 1. Deng further teaches wherein the system is a causal system and wherein the system is executed at run-time (par. 0024).

Regarding claim 9, Deng teaches A system for adaptive video subsampling (Figs. 1A-1B, par. 0018; a schematic block diagram of a general-purpose computer system upon which arrangements described can be practiced (i.e., such as adaptive subsampling of video image).), comprising: a processor configured to perform operations (par. 0040; The computer module 101 typically includes at least one processor unit 105.), including: accessing a reference image from a plurality of image frames, wherein the plurality of image frames are captured by a camera (par. 0064; The image to be processed is typically read into the memory 106 from an appropriate source, such as the camera 127.).  
Deng fails to teach the following recited limitations.  However, Rossato teaches developing a binary mask representative of the reference image by identifying one or more pixels of interest and grouping adjacent pixels of interest into pixel groups (par. 0094; a background subtraction module 320 is adapted to generate a first, approximate foreground binary mask 380, by comparison of a current video frame with a reference image, particularly (but not limitedly) the background statistical model built by the background learning unit 315.); and updating the binary mask representative of the reference image by selecting pixel groups with an area greater than a pre-determined threshold value (par. 0093; the CPU also passes thereto an updated counter value providing an updated count N of the received video frames.);15 73906512.1055743-657792 (M19-259P)subsampling subsequent image frames using the updated binary mask (par. 0095; It is observed that an advantage of the adoption of the HSV description is that it allows separating (i.e., by subsampling) the pixel color information (given by the H and S components) from that related to the pixel brightness (V component).); and determining the validity of the reference frame by: calculating a mean magnitude of optical flow between the reference frame and a current subsampled frame (par. 0097; the background subtraction module 320 is adapted to calculate, pixel by pixel, the absolute value of the difference of the value of the each of the H, S, V coordinates to the corresponding average value calculated by the background learning module 315.); and comparing the mean magnitude of optical flow with a predetermined threshold value (par. 0097; compare the calculated absolute value difference to the standard deviation of the considered coordinate; if the calculated (absolute value) difference exceeds a value related to, e.g. proportional to the corresponding standard deviation, the difference is considered non-negligible and indicative of the fact that the pixel considered belongs to the image foreground.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Deng’s teachings with Rossato’s teachings in order to reduce the effects of projected shadows (that cause a change in the luminosity of the pixels without altering their color) (Rossato, par. 0095).

Regarding claim 10, Deng and Rossato teach all the limitations in claim 9. Deng further teaches wherein a new reference frame is chosen and a new binary mask is developed if a value of mean magnitude of optical flow is above the predetermined threshold value (par. 0008; detecting a structured pattern in the image if at least a proportion of the image covered by pixel runs having the dominant pixel run length exceeds a predetermined threshold.).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is suggested to cancel claims 2 and 11 and incorporate the claimed limitations into independent claims 1 and 9 because none of the references taken alone or in combination teach or suggest the claimed elements in claims 2 and 11.

Claims 1allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 13, none of the references teach or suggest the claimed wherein the binary mask encapsulates the object in the reference frame and wherein the binary mask is developed by: developing an objectness map for the reference frame; 16 73906512.1055743-657792 (M19-259P) developing an objectness histogram for the reference frame based on the objectness map; developing an initial binary mask for the reference frame based on the objectness map and the objectness histogram; labeling a plurality of groups of pixels within the initial binary mask which are indicative of an object.
As to claim 19, none of the references teach or suggest the claimed wherein the step of checking the validity of the binary mask comprises: determining satisfaction of a constraint, wherein the constraint is determined using an absolute mean intensity difference with a frame intensity threshold, wherein the absolute mean intensity difference is determined between the reference frame and a selected subsequent frame of the plurality of subsequent frames; wherein subsequent frames are subsampled using the binary mask if the constraint is satisfied; and wherein a new reference frame is chosen and a new binary mask is determined if the constraint is not satisfied.
As to claim 21, none of the references teach or suggest the claimed wherein the step of checking the validity of the binary mask comprises: determining satisfaction of a constraint, wherein the second constraint is determined using a Lucas-Kanade optical flow with an optimal flow threshold, wherein the Lucas-Kanade optical flow is determined between the reference frame and the selected subsequent frame of the plurality of subsequent frames; wherein subsequent frames are subsampled using the binary mask if the constraint is satisfied; and wherein a new reference frame is chosen and a new binary mask is determined if the constraint is not satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI O AYOTUNDE/
Primary Examiner, Art Unit 2649